                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ANITA ANDREWS,

               Plaintiff,

v.                                                Case No.: 2:16-cv-814-FtM-99MRM

DEPUTY BRANDON MARSHALL,
SERGEANT ROBERT KIZZIRE,
CORIZON HEALTH, INC. and
CARMINE MARCENO,

              Defendants.
                                          /

                                OPINION AND ORDER1

       Before the Court is a sua sponte review of the file. Discovery was reopened for

thirty days, but that period expired April 19, 2019. (Doc. 120). From Plaintiff’s recent

filing, it appears she was taking depositions on April 17 and 18, 2019. (Doc. 143 at 2-3).

Yet there are ripe motions for summary judgment in this case. (Docs. 108; 114). And the

Court is unsure whether any recent discovery impacts the pending motions. Nothing has

been filed by Plaintiff to show that the current record is inadequate. In an abundance of

caution, however, the Court will allow Plaintiff seven (7) days to file any necessary

supplemental briefing on summary judgment, along with relevant new exhibits from



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
discovery. See Fed. R. Civ. P. 56(d). Any briefing is limited to five (5) pages in total.

Absent extraordinary circumstances, no motions for extension of time will be entertained.

       Accordingly, it is now ORDERED:

       Plaintiff may file a supplemental brief and exhibits within seven (7) days from the

date of this Order. If filed, this brief is limited to five (5) pages.

       DONE and ORDERED in Fort Myers, Florida this 25th day of April, 2019.




Copies: All Parties of Record




                                               2
